Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

I. RESPONSE TO AMENDMENT
Acknowledgment is made of the amendment filed 05/12/2021, in which:claims 1-3, 11-14, and 21 are amended; claim 15 is cancelled; and the rejections of the claims are traversed. Claims 1-14 and 16-21 are currently pending and an Office Action on the merits follows. 




II. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 9, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skapof US 20200148033.in view of US Zoon et al. 20140053113.




Consider claim 1. Skapof discloses a touch screen (see fig 1A-1B 112 134 136 touch screens, fig 4-6 touch screen display) comprising:
a touch inputter having a plurality of touch areas ([0032] the touch screen may be configured receive a selection of a part of the object. For example, the user may be able to select a head of the driver by touching representation of a head of a human body shown on the touch screen. See fig 4A-4B fig 5A-5B and fig 6 where different areas are highlighted), configured to receive operation commands of a plurality of vents ([0031] plurality of vents 102-110. [0033] ventilation system includes control circuitry that is capable of interfacing with touch screen 112), respectively, wherein each vent includes a first adjuster configured to adjust up and down angles of discharged air and a second adjuster configured to adjust left and right angles of the discharged air ([0031] air vents include fins which may be moved (e.g. rotated or translated) via motor or actuator. The motors control both vertical and horizontal orientation of the fins. Fins of vent can be oriented to direct air from the vent into any suitable direction inside the vehicle. Also see [0033]);
a display configured to display a plurality of display areas respectively corresponding to the plurality of touch areas (fig 5A-5B head chest waist feet and driver and passenger, fig 6 zones 1-6 zones represent 6 zones of a 3 row car); and 
a controller (fig 7 CPU processor 704 [0071]) configured to:
recognize the touch areas and touch gestures based on a touch signal received by the touch inputter ([0034] touch screen receives plurality of consecutive selections [0056] Drag gesture [0065] Drag gesture);
identify a vent of the plurality of vent corresponding to the recognized touch area ([0034] in response to touch input configure plurality of fins of some or all of the vents based on selection of the plurality of parts of the object [0056-0057] direct airflow from any one or several of vents 102-110 [0065-0066] Drag gesture causes airflow to selected areas);
when the recognized touch gesture is a first gesture to control a blowing direction , obtain a change amount in a first axis and change amount in a second axis by comparing position information of a first touch point and a position informant of a second touch point corresponding to the first gesture ([0034] in response to touch input  configure plurality of fins of some or all of the vents based on selection of the plurality of parts of the object [0056-0057] direct airflow from any one or several of vents 102-110 [0065-0066] Drag gesture causes airflow to selected areas. Also see fig 4a-4b fig 5a-5b and fig 6. Also see fig 4A below); and
transmit identification information of the identified vent([0034] in response to touch input  configure plurality of fins of some or all of the vents based on selection of the plurality of parts of the object [0056-0057] direct airflow from any one or several of vents 102-110 ) and angle information of the second adjuster corresponding to the obtained change amount in the first axis and angle information  of the first adjuster corresponding to the obtained change amount in the second axis wherein the first axis is an X axis and the second axis is a Y axis ([0056] [0065-0066] Drag gesture causes airflow to selected areas. Also see fig 4a-4b fig 5a-5b and fig 6. See fig 4A below if user drags indicator 402 from 1st area  to 2nd  area the drag gesture will have a change component in X-axis and change component Y-axis and according to the cited paragraphs airflow will be adjusted (horizontally and vertically) to flow to the 2nd area). 

    PNG
    media_image1.png
    493
    446
    media_image1.png
    Greyscale

Skapof however does not explicitly disclose obtain change amount in the first axis and obtain change amount in the second axis.
Zoon however discloses obtain change amount in the first axis and obtain change amount in the second axis. ([0008] fig 3 drag gesture on touch screen from P1 to P2 is broken down into ΔX and ΔY i.e. x component and y component).
Skapof contains a "base" device/method of touchscreen device.   Zoon contains a "comparable" device/method of touchscreen device that has been improved in the same way as the claimed invention.  The known "improvement" of Zoon could have been applied in the same way to the "base" device/method of Skapof and the results would have been predictable and resulted in obtain change amount in the first axis and obtain change amount in the second axis. Furthermore, both Skapof and 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 2. Skapof as modified by Zoon discloses the touch screen according to claim 1, wherein the touch gestures comprises at least one a second gesture configured for integrated control and individual control of at least two vents of the plurality of vents (Skapof [0056] at least one vent. See fig 4B where vents correspond to touches 452 and 454 are controlled), a third gesture configured to control opening and closing of the plurality of vents (see Skapof fig 4B and fig 5B [0058] touching interface 458 element turns ventilation ON or OFF), and a fourth gesture configured to set a blowing path (Skapof [0062] direct airflow to selected locations in sequence. E.g. head waist then over the feet then toward the ceiling).

Consider claim 3. Skapof as modified by Zoon discloses the touch screen according to claim 2, wherein the controller is configured to:
identify the display area corresponding to the recognized touch area [see Skapof fig 4a chest area]; and
control a pointer to be displayed on the identified display area based on the identified position information of the touch point (Skapof fig 4A 402 pointer).


Consider claim 9. Skapof as modified by Zoon discloses the touch screen according to claim 2, wherein the controller is configured to transmit opening and closing information to the identified vent when the touch gesture is the third gesture (Skapof [0058] turn on or off e.g. by touching element 458 fig 4A 4B [0068] turn on or off ventilation for driver or passenger separately).

Consider claim 12. Skapof discloses a vehicle ([0030] front view of a vehicle dashboard) comprising:
a plurality of electronic devices ([0031] air vents include fins) disposed at different positions and configured to perform the same function (see fig 1A air vents 102-110 located at various positions) wherein each electronic device includes a first adjuster configured to adjust up and down angles of discharged air and a second adjuster configured to adjust left and right angles of the discharged air ([0031] air vents include fins which may be moved (e.g. rotated or translated) via motor or actuator. The motors control both vertical and horizontal orientation of the fins. Fins of vent can be oriented to direct air from the vent into any suitable direction inside the vehicle. Also see [0033]);

a touch screen (see fig 1A-1B 112 134 136 touch screens, fig 4-6 touch screen display) having a plurality of touch areas ([0032] the touch screen may be configured receive a selection of a part of the object. For example, the user may be able to select a head of the driver by touching representation of a head of a human body shown on the touch screen. See fig 4A-4B fig 5A-5B and fig 6 where different areas are highlighted), for receiving operation commands of the plurality of electronic devices ([0031] plurality of vents 102-110. [0033] ventilation system includes control circuitry that is capable of interfacing with touch screen 112), respectively, configured to display a plurality of display areas respectively corresponding to the plurality of touch areas (fig 5A-5B head chest waist feet and driver and passenger, fig 6 zones 1-6 zones represent 6 zones of a 3 row car); and 
a controller (fig 7 CPU processor 704 [0071]) configured to:
recognize the touch areas and touch gestures based on a touch signal received by the touch screen ([0034] touch screen receives plurality of consecutive selections [0056] Drag gesture [0065] Drag gesture);
identify the electronic device corresponding to the recognized touch area([0034] in response to touch input  configure plurality of fins of some or all of the vents based on selection of the plurality of parts of the object [00560057] direct airflow from any one or several of vents 102-110 [0065-0066] Drag gesture causes airflow to selected areas);
when the recognized touch gesture is a first gesture to control a blowing direction , obtain a change amount in a first axis and change amount in a second axis by comparing position information of a first touch point and a position informant of a second touch point corresponding to the first gesture ([0034] in response to touch input  configure plurality of fins of some or all of the vents based on selection of the plurality of parts of the object [0056-0057] direct airflow from any one or several of vents 102-110 [0065-0066] Drag gesture causes airflow to selected areas. Also see fig 4a-4b fig 5a-5b and fig 6. Also see fig 4A below); and
control the identified electronic device based on ([0034] in response to touch input  configure plurality of fins of some or all of the vents based on selection of the plurality of parts of the object angle information of the second adjuster corresponding to the obtained change amount in the first axis and angle information  of the first adjuster corresponding to the obtained change amount in the second axis wherein the first axis is an X axis and the second axis is a Y axis ([0056] [0065-0066] Drag gesture causes airflow to selected areas. Also see fig 4a-4b fig 5a-5b and fig 6. See fig 4A below if user drags indicator 402 from 1st area  to 2nd  area the drag gesture will have a change component in X-axis and change component Y-axis and according to the cited paragraphs airflow will be adjusted (horizontally and vertically) to flow to the 2nd area).

    PNG
    media_image1.png
    493
    446
    media_image1.png
    Greyscale

Skapof however does not explicitly disclose obtain change amount in the first axis and obtain change amount in the second axis.
Zoon however discloses obtain change amount in the first axis and obtain change amount in the second axis. ([0008] fig 3 drag gesture on touch screen from P1 to P2 is broken down into ΔX and ΔY i.e. x component and y component).
obtain change amount in the first axis and obtain change amount in the second axis. Furthermore, both Skapof and Zoon use and disclose similar functionality (i.e., receiving user inputs on touchscreens) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Consider claim 13. Skapof discloses the vehicle according to claim 12, wherein the plurality of electronic devices comprises a plurality of vents provided in an air conditioner ([0031] air vents include fins), and
wherein the plurality of vents further comprises at least one of a first adjuster configured to adjust an up and down blowing direction of each vent, a second adjuster configured to adjust a left and right blowing direction of each vent conditioner ([0031] air vents include fins. Motor or actuators are used to control the vent fins to move horizontally or vertically), and a third adjuster configured to open or close each vent ([0049] control circuitry closes valve to vent. Also see [0053] airflow can be turned off by turning fins all the way to the left or right so that).

Claim 14 is rejected for similar reason to claim 2.
Claim 15 is canceled.

Consider claim 19. Skapof as modified by Zoon discloses the vehicle according to claim 14, wherein the controller is configured to:
when the touch gesture is the third gesture, identify a state of the identified vent (see Skapof fig 4B and fig 5B [0040] [0058] touching interface 458 element turns ventilation ON or OFF [0053]);
when the identified state of the vent is in an opening state, close and control the identified vent (see Skapof fig 4B and fig 5B [0040] [0058] touching interface 458 element turns ventilation OFF (from an opened state) [0053]); and
when the identified state of the vent is in a closing state, open and control the identified vent (see Skapof fig 4B and fig 5B [0040] [0058] touching interface 458 element turns ventilation ON (from an off state [0053]).

Consider claim 20. Skapof as modified by Zoon discloses the vehicle according to claim 14, wherein the controller is configured to control the blowing direction of the identified vent based on the blowing path information corresponding to the fourth gesture when the touch gesture is the fourth gesture (Skapof [0062] direct airflow to selected locations in sequence in response to user sequentially touching certain locations. E.g. head waist then over the feet then toward the ceiling)


2.	Claims 4-7, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Skapof in view of Zoon and further in view of US JEON 20150081291.

Consider claim 4. Skapof as modified by Zoon discloses the touch screen according to claim 2, wherein the controller is configured to:
when the touch gesture is the second gesture, identify position information of at least two touch points corresponding to the touch signal (Skapof [0056] at least one vent. See fig 4B where vents correspond to touches 452 and 454 are controlled. Also see fig 5a-5b and fig 6), but does not disclose when the identified position information of the at least two touch points is one of the position information of an integrated touch area, divide the integrated touch area into individual touch areas; and
divide and display an integrated display area into individual display areas based on the divided individual touch areas.
Jeon however discloses when the identified position information of the at least two touch points is one of the position information of an integrated touch area, divide the integrated touch area into individual touch areas; and divide and display an integrated display area into individual display areas based on the divided individual touch areas (see fig 13b-c pinching out gesture performed on touch screen 151 where touch display area 1310 is divided into 1301 1302 and 1302 [0235-0237]).

Skapof as modified by Zoon contains a "base" device/method of touch screen display.  Jeon contains a "comparable" device/method of touch screen display that has been improved in the same way as the claimed invention.  The known "improvement" of Jeon could have been applied in the same way to the "base" device/method of Skapof as modified by Zoon and the results would have been predictable and resulted in when the identified position information of the at least two touch points is one of the position information of an integrated touch area, divide the integrated touch area into individual touch areas; and divide and display an integrated display area into individual display areas based on the divided individual touch areas.  Furthermore, both Skapof as modified by Zoon and Jeon use and disclose similar functionality (i.e., user using gestures on touch screen displays) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 5. Skapof as modified by Zoon discloses the touch screen according to claim 2, wherein the controller is configured to:
when the touch gesture is the second gesture, identify position information of at least two touch points corresponding to the touch signal (Skapof [0056] at least one vent. See fig 4B where vents correspond to touches 452 and 454 are controlled. Also see fig 5a-5b and fig 6); but does not disclose determine whether the positions of the at least two touch points are inside at least two individual touch areas based on the identified position information of the at least two touch points;
when it is determined that the positions of the at least two touch points are inside the at least two individual touch areas, integrate the at least two touch areas into an integrated touch area; and
integrally display the at least two individual display areas corresponding to the at least two individual touch areas into an integrated display area.

Jeon however discloses determine whether the positions of the at least two touch points are inside at least two individual touch areas based on the identified position information of the at least two touch points (see fig 13a touch is on 1301 and 1303);when it is determined that the positions of the at least two touch points are inside the at least two individual touch areas, integrate the at least two touch areas into an integrated touch area (fig 13a-b 1301 1302 1303 are combined to form 1310)); and integrally display the at least two individual display areas corresponding to the at least two individual touch areas into an integrated display area. (See fig 13a-b pinching in gesture performed on touch screen 151 where touch display area 1310 is the combined form of 1301 1302 and 1302 [0235-0237]).

Skapof as modified by Zoon contains a "base" device/method of touch screen display.  Jeon contains a "comparable" device/method of touch screen display that has been improved in the same way as the claimed invention.  The known "improvement" of Jeon could have been applied in the same way to the "base" device/method of Skapof as modified by Zoon and the results would have been predictable and resulted in determine whether the positions of the at least two touch points are inside at least two individual touch areas based on the identified position information of the at least two touch points; when it is determined that the positions of the at least two touch points are inside the at least two individual touch areas, integrate the at least two touch areas into an integrated touch area; and integrally display the at least two individual display areas corresponding to the at least two individual touch areas into an integrated display area.  Furthermore, both Skapof as modified by Zoon 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Consider claim 6.   Skapof as modified by Zoon Jeon disclose the touch screen according to claim 5, wherein the controller is configured to:
identify at least two vents corresponding to the at least two individual touch areas (Skapof fig 4B fig 5A and fig 5B highlighted areas are associated with different vents [0056-0057] airflow from at least one vent is configured.);
identify position information of the touch point based on the touch signal corresponding to the first gesture (Skapof fig 4A); and
transmit blowing control information corresponding to the identified position information of the touch point to the identified at least two vents (Skapof fig 4B fig 5A and fig 5B highlighted areas are associated with different vents [0056-0057] airflow from at least one vent is configured. Direct airflow to both selected locations at same time).


Consider claim 7.   Skapof as modified by Zoon and  Jeon disclose the touch screen according to claim 6, wherein the controller is configured to control the display to display an overlap pointer at a position of the touch point (see Skapof fig 4A 4B).

Claim 16 is rejected for similar reason to claim 4.
Claim 17 is rejected for similar reason to claim 5.
Claim 18 is rejected for similar reason to claim 6. In addition, control the identified at least two vents (Skapof fig 4B fig 5A and fig 5B highlighted areas are associated with different vents [0056-0057] airflow from at least one vent is configured. Direct airflow to both selected locations at same time).

Consider claim 21. Skapof discloses a method of controlling a vehicle ([0030] front view of a vehicle dashboard), the vehicle having a plurality of vents ([0031] air vents include fins) configured to blow a heat exchanged air in an air conditioner to the vehicle interior ([0002] the present disclosure is directed to an improved ventilation (e.g., cooling and/or heating) system of a vehicle. See fig 3), and each vent includes a first adjuster configured to adjust up and down angles of discharged air and a second adjuster configured to adjust left and right angles of the discharged air ([0031] air vents include fins which may be moved (e.g. rotated or translated) via motor or actuator. The motors control both vertical and horizontal orientation of the fins. Fins of vent can be oriented to direct air from the vent into any suitable direction inside the vehicle. Also see [0033]) the method comprising:
displaying, by a display (see fig 1A-1B 112 134 136 touch screens, fig 4-6 touch screen display), a plurality of individual display areas respectively corresponding to a plurality of touch areas respectively areas ([0032] the touch screen may be configured receive a selection of a part of the object. For example, the user may be able to select a head of the driver by touching representation of a head of a human body shown on the touch screen. See fig 4A-4B fig 5A-5B and fig 6 where different areas are highlighted), receiving operation commands of the plurality of vents ([0031] plurality of vents 102-110. [0033] ventilation system includes control circuitry that is capable of interfacing with touch screen 112),
when a touch signal is received, recognizing, by a controller, the touch areas and touch gestures based on the received touch signal ([0034] touch screen receives plurality of consecutive selections [0056] Drag gesture [0065] Drag gesture);
identifying, by the controller, the vent of the plurality of vents corresponding to the recognized touch area ([0034] in response to touch input configure plurality of fins of some or all of the vents based on selection of the plurality of parts of the object [00560057] direct airflow from any one or several of vents 102-110 [0065-0066] Drag gesture causes airflow to selected areas);
controlling, by the controller, the identified vent of the plurality of vents based on the recognized touch gesture ([0034] in response to touch input configure plurality of fins of some or all of the vents based on selection of the plurality of parts of the object [00560057] direct airflow from any one or several of vents 102-110 [0065-0066] Drag gesture causes airflow to selected areas. Also see fig 4a-4b fig 5a-5b and fig 6).
 controlling, by the controller, at least two vents corresponding to the at least two touch areas based on position information of touch points of the integrated touch area ([0056] at least one vent. See fig 4B where vents correspond to touches 452 and 454 are controlled. Also see fig 5a-5b and fig 6)

wherein the controlling at least two vents corresponding to the at least two touch areas based on positon information of touch points of the integrated touch area includes obtain a change amount in a first axis and change amount in a second axis by comparing position information of a first touch point and a position informant of a second touch point corresponding to the first gesture ([0034] in response to touch input  configure plurality of fins of some or all of the vents based on selection of the plurality of parts of the object [0056-0057] direct airflow from any one or several of vents 102-110 [0065-0066] Drag gesture causes airflow to selected areas. Also see fig 4a-4b fig 5a-5b and fig 6. Also see fig 4A below) and controlling the at least two vents based on angle information of the second adjuster corresponding to the obtained change amount in the first axis and angle information of the first adjuster corresponding to the obtained change amount in the second axis wherein the first axis is an X axis and the second axis is a Y axis ([0056] [0065-0066] Drag gesture causes airflow to selected areas. Also see fig 4a-4b fig 5a-5b and fig 6. See fig 4A below if user drags indicator 402 from 1st area  to 2nd  area the drag gesture will have a change component in X-axis and change component Y-axis and according to the cited paragraphs airflow will be adjusted (horizontally and vertically) to flow to the 2nd area). 
    PNG
    media_image1.png
    493
    446
    media_image1.png
    Greyscale

obtain change amount in the first axis and obtain change amount in the second axis.
Zoon however discloses obtain change amount in the first axis and obtain change amount in the second axis. ([0008] fig 3 drag gesture on touch screen from P1 to P2 is broken down into ΔX and ΔY i.e. x component and y component).
Skapof contains a "base" device/method of touchscreen device.   Zoon contains a "comparable" device/method of touchscreen device that has been improved in the same way as the claimed invention.  The known "improvement" of Zoon could have been applied in the same way to the "base" device/method of Skapof and the results would have been predictable and resulted in obtain change amount in the first axis and obtain change amount in the second axis. Furthermore, both Skapof and Zoon use and disclose similar functionality (i.e., receiving user inputs on touchscreens) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Skapof as modified by Zoon however does not disclose when at least two touch areas of the plurality of touch areas are touched, changing, by the controller, the at least two touch areas into an integrated touch area; displaying, by the display, an integrated display area corresponding to the integrated touch area; and

Jeon however discloses when at least two touch areas of the plurality of touch areas are touched, changing, by the controller, the at least two touch areas into an integrated touch area; displaying, by the display, an integrated display area corresponding to the integrated touch area (see fig 13a touch is on 1301 and 1303, fig 13a-b 1301 1302 1303 are combined to form 1310 - pinching in gesture performed on touch screen 151 1302 [0235-0237]).

Skapof as modified by Zoon contains a "base" device/method of touch screen display.  Jeon contains a "comparable" device/method of touch screen display that has been improved in the same way as the claimed invention.  The known "improvement" of Jeon could have been applied in the same way to the "base" device/method of Skapof as modified by Zoon and the results would have been predictable and resulted in when at least two touch areas of the plurality of touch areas are touched, changing, by the controller, the at least two touch areas into an integrated touch area; displaying, by the display, an integrated display area corresponding to the integrated touch area.  Furthermore, both Skapof as modified by Zoon and Jeon use and disclose similar functionality (i.e., user using gestures on touch screen displays) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
.


3.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Skapof in view of Zoon in view of US JEON 20150081291 and further in view of Tokuchi US 20190244405.

Consider claim 8.   Skapof as modified by Zoon and Jeon disclose the touch screen according to claim 5, but do not disclose wherein the controller is configured to control the display to display the integrated display area in a size corresponding to the sum of the sizes of the integrated individual display areas.

Tokuchi however discloses wherein the controller is configured to control the display to display the integrated display area in a size corresponding to the sum of the sizes of the integrated individual display areas (see fig 18-[0120-0122]) pinch-in gesture performed on 90e and 90f and fig 19 result of pinch in gesture is the sum of the individual areas [0123-0124]).

Skapof as modified by Zoon and Jeon contains a "base" device/method of touch screen display.  Tokuchi contains a "comparable" device/method of touch screen display that has been improved in the same way as the claimed invention.  The known "improvement" of Tokuchi could have been applied in the same way to the "base" device/method of Skapof as modified by Zoon and Jeon and the results would have been predictable and resulted in wherein the controller is configured to control the display to display the integrated display area in a size corresponding to the sum of the sizes of the integrated individual display areas.  Furthermore, both Skapof as modified by Zoon and Jeon and Tokuchi use and 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

4.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Skapof in view of Zoon and further in view of Thakur et al. US 10,845,987.

Consider claim 10. Skapof as modified by Zoon disclose the touch screen according to claim 2, wherein the controller is configured to:
determine whether a gesture sequence by the fourth gesture is certain gesture movement when the touch gesture is the fourth gesture (Skapof [0062] direct airflow to selected locations in sequence in response to user sequentially touching certain locations. E.g. head waist then over the feet then toward the ceiling); and when it is determined that the curve is the closed curve, transmit blowing path information corresponding to the fourth gesture to the identified vent(Skapof [0062] control circuitry engage ventilation system  direct airflow to selected locations in sequence in response to user sequentially touching certain locations. E.g. head waist then over the feet then toward the ceiling).
 a curve formed by the fourth gesture is a closed curve, when it is determined that the curve is the closed curve.
Thakur however discloses a curve formed by the fourth gesture is a closed curve, when it is determined that the curve is the closed curve (Col. 2 lines 40-50 Col. 10 lines 12-27 the determined touch pattern comprises a contiguous pattern selected from the group consisting of a point, a line, an arc, and a polygonal shape (e.g., a box, a circle, a triangle, a parallelogram, a rectangle, a rhomboid, etc.).
Skapof as modified by Zoon contains a "base" device/method of touch screen display.  Thakur contains a "comparable" device/method of touch screen display that has been improved in the same way as the claimed invention.  The known "improvement" of Thakur could have been applied in the same way to the "base" device/method of Skapof as modified by Zoon and the results would have been predictable and resulted in a curve formed by the fourth gesture is a closed curve, when it is determined that the curve is the closed curve.  Furthermore, both Skapof as modified by Zoon and Thakur use and disclose similar functionality (i.e., user using gestures on touch screen displays) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

 touch screen according to claim 2, wherein the controller is configured to:
determine whether a gesture sequence by the fourth gesture is certain gesture movement when the touch gesture is the fourth gesture (Skapof [0062] direct airflow to selected locations in sequence in response to user sequentially touching certain locations. E.g. head waist then over the feet then toward the ceiling); and when it is determined that the curve is the closed curve, transmit blowing path information corresponding to the fourth gesture to the identified vent(Skapof [0062] control circuitry engage ventilation system  direct airflow to selected locations in sequence in response to user sequentially touching certain locations. E.g. head waist then over the feet then toward the ceiling) but do not disclose a curve formed by the fourth gesture is a opened curve, when it is determined that the curve is the opened curve
Thakur however discloses a curve formed by the fourth gesture is a opened curve, when it is determined that the curve is the opened curve (Col. 2 lines 40-50 and Col. 10 lines 12-27 the determined touch pattern comprises a contiguous pattern selected from the group consisting of a point, a line, an arc, symbols (e.g., alpha-numerical symbols and various known symbols). In FIGS. 5 and 6, an example spatially- and pattern-defined touch input sequence includes a symbol (e.g., an alpha-numerical symbol). In some embodiments, the symbol is defined geometrically and by stroke orders.
 Skapof as modified by Zoon contains a "base" device/method of touch screen display.  Thakur contains a "comparable" device/method of touch screen display that has been improved in the same way as the claimed invention.  The known "improvement" of Thakur could have been applied in the same way to the "base" device/method of Skapof as modified by Zoon and the results would have been predictable and resulted in a curve formed by the fourth gesture is a opened curve, when it is determined that the curve is the opened curve.  Furthermore, both Skapof as modified by Zoon and 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.




III. RESPONSE TO ARGUMENTS

Applicant's arguments have been fully considered but are moot in view of the new grounds of rejection.
The Applicant argues (pages 10 and 11) that Skapof fails to disclose the features of the newly amended claims. Specifically, applicant argues that Skapof does not disclose “obtain a change amount in a first axis and change amount in a second axis by comparing position information of a first touch point and a position informant of a second touch point corresponding to the first gesture” and angle information of the second adjuster corresponding to the obtained change amount in the first axis and angle information  of the first adjuster corresponding to the obtained change amount in the second axis wherein the first axis is an X axis and the second axis is a Y axis”. 

The Office however respectfully disagrees.  As outlined in the rejection above Skapof discloses a drag gesture on a touchscreen to control the airflow to certain areas (see fig 4A above which indicates a drag gesture from one a 1st area to a 2nd area [0056]).  Regarding the X and Y axis components Zoon was used to show a drag gesture starting at point P1 and ending in P2 broken into x and y components. Thus, the combined teachings of Skapof and Zoon disclose the features of the amended claims.

IV. CONCLUSION 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 06/08/2021Primary Examiner, Art Unit 2692